Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                     No. 04-19-00602-CV

  Christopher John LOCASCIO, Matthew Locascio, Remy John Locascio, and Sara Locascio,
                                    Appellants

                                               v.

   Manuel ZAMORA, Jr., Amelia Zamora, and James W. Volberding, Receiver for Charles
                                    Locascio,
                                    Appellees

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-19983
                         Honorable Norma Gonzales, Judge Presiding

       BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, “Receiver’s Agreed Motion to Dismiss
and to Vacate Judgment” is GRANTED, and this appeal is DISMISSED. Costs of the appeal are
taxed against the party who incurred them.

       SIGNED March 11, 2020.


                                                _________________________________
                                                Rebeca C. Martinez, Justice